Citation Nr: 0933806	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
at L5-S1 (low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and September 2002 
rating decisions issued by the RO.  

The Board remanded this appeal back to the RO for further 
development of the record in July 2001.  In May 2003, the 
Board found there was no new and material evidence to reopen 
the claim of service connection for a cervical spine 
disorder.  

In May 2004, the U.S. Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion, vacated the May 2003 
decision with regards to whether new and material evidence 
had been submitted to reopen the claim of service connection 
for a cervical spine disorder and remanded the matter to the 
Board to provide adequate notice; for compliance with the 
July 2001 remand order; and to fulfill the duty to assist the 
Veteran with development of his claim.  

Following the May 2004 Court remand, the Board remanded the 
appeal back to the RO in July 2004 for the additional 
development.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

In July 2007, the Board reopened the Veteran's claim of 
service connection for a cervical spine disorder and remand 
the issue, as well as the Veteran's claim for an increased 
rating for the service-connected degenerative disc disease at 
L5-S1, for further development and adjudication.  

The issue of a higher evaluation for the service-connected 
low back disability is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

A cervical spine disorder is not shown to have had its onset 
in service or within one year of service, nor is this 
condition otherwise shown to be due to any event or incident 
of his period of active service. 


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability due to 
disease or injury that was incurred in or aggravated by 
service, nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in October 2004, August 2007, and 
July 2008, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran seeks service connection for a cervical 
spine disability. 

In this case, the Veteran's claim of service connection for a 
cervical spine disorder was denied in a rating decision of 
the RO in February 1978.  The Veteran applied to reopen the 
claim in October 1996.  

In the February 1978 decision, the RO determined that the 
claimed neck injury was acute in nature and treated in 
service.  

Since that decision, the Veteran submitted an April 1999 
private medical facility MRI report that showed a central 
spur at C4-C5 extending into the subarchnoid space but not 
displacing the cervical cord.  Also demonstrated was a right 
sided disc herniation with some spur formation at C5-C6 
creating right neural foraminal compromise.  

In June 2002, the Veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
claims file had been reviewed in connection with the 
examination.  This examination revealed the Veteran had 
slightly limited cervical extension.  

Due to stiffness, the Veteran was unable to put his chin down 
towards either shoulder.  The X-ray studies showed spur 
formation at the uncovertebral joints at C4-C5 and C5-C6.  
Disc heights were well preserved; however, there was some 
mild congenital stenosis of the canal.  

The examiner indicated that the Veteran had neck stiffness 
that began in the 1970's.  The examiner indicated that the 
Veteran had some early degenerative changes as well as some 
congenital stenosis.  He was also noted to have some very 
early myelopathy.  The examiner stated that the congenital 
stenosis was a condition that pre-existed service and would 
not have been caused by a Jeep accident that the Veteran had 
while in the military.  

The Veteran was also provided with a VA medical opinion dated 
in August 2004.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner noted that there were no 
complaints of neck pain at the time of the Veteran's in-
service Jeep accident.  The Veteran was noted to eventually 
develop a cervical disk, but that this disk was not 
associated and/or complained about during his time in the 
military.  The examiner opined that the Veteran's current 
neck disability and neck pain were not likely related to the 
Jeep accident in service.  

Finally, the Veteran submitted the transcript of his hearing 
held before the undersigned VLJ in March 2007.  The Veteran 
testified about the treatment he had received both during and 
subsequent to service for his claimed cervical spine 
disorder.  

Based on the medical evidence, the Board determined that the 
Veteran's claim should be reopened.  The merits of the issue 
were then remanded in July 2007 in part in order to obtain a 
VA examination in connection with the claim.  

The Veteran was afforded a VA examination in June 2008.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The examiner noted the 
medical history, including his Jeep accident in service.  The 
Veteran's service treatment records noted that the Veteran 
suffered a bruise of the tibia below the knee.  There were no 
reports of cervical spine pain or tenderness, direct trauma, 
or neurologic complaints.  

The Veteran's cervical spine complaints were indicated to be 
paraspinal in nature without radiating symptoms.  He denied 
having any arm pain or decrease in range of motion.  He did 
not use a neck brace or other assistive device.  The Veteran 
reported that he had pain of 10/10 at all times.  

The examiner indicated that the Veteran had not been 
hospitalized or prescribed bed rest for his cervical spine 
complaints.  After examination, the Veteran was diagnosed 
with degenerative changes of the cervical spine, age-
appropriate, without neurologic signs or symptoms.  

Regarding nexus to service, the examiner stated that he 
agreed with the previous examiners that the Veteran had not 
sustained an injury to his neck in service, to include in 
connection with the Jeep accident.  The examiner stated that 
he could not find a link between the Jeep accident in service 
and any of the Veteran's current cervical spine complaints.  

In sum, the examiner found that "[t]here [was] no clear 
evidence of record demonstrating cervical spine pathology 
prior to his entrance onto active duty and, as indicated 
above, [he could] find no relationship between his current 
cervical spine pathology and his active duty service time.  
Therefore, his current cervical spine condition did not have 
its clinical onset during his period of active service."

Based on the foregoing, the Board finds that the evidence is 
against service connection for a cervical spine disability.  
In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

Service connection for a cervical spine disorder is denied.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claim for a higher initial 
evaluation for the Veteran's service-connected low back 
disability should be remanded for further development.  

Here, the Board notes that this claim was remanded in July 
2007 in part in order to provide the Veteran with a current 
VA examination in connection with the claim.  The Veteran was 
afforded this examination in June 2008.  

The VA examiner that conducted the examination, however, 
noted that the Veteran had complaints of intense debilitating 
pain that were not consistent with his radiographic or 
physical examination findings.  

The examiner noted that the Veteran seemed to be fighting to 
limit his motion, even with multiple requests, so that with 
each time his range of motion changed.  The examiner found 
that the examination results were nearly unusable since the 
Veteran was fighting the referral range of motion attempts, 
despite the examiner bringing this up to him.  The examiner 
concluded that the Veteran failed to allow him to adequately 
examine him.  

Given the circumstances of this case, the Board finds that 
the Veteran should be afforded an additional opportunity to 
be examined in connection with his low back claim.  The June 
2008 examination results were indicated by the VA examiner to 
be unreliable in part due to the Veteran's failure to allow 
himself to be adequately examined.  

The Veteran should be afforded an additional opportunity to 
cooperate with the VA examiner in assessing the nature of his 
disability.  

Next, the Board notes that, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
completely conforms to the requirements of Vazquez-Flores.  
Upon remand, therefore, the RO should provide full VCAA 
notice as set forth in Vazquez-Flores in connection with his 
claim for increased rating.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim for increase rating, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for a 
higher evaluation under the Diagnostic 
Codes, including the regulatory changes 
affecting the criteria for evaluating 
diseases and injuries of the spine that 
took place in September 2002 and 
September 2003, as well as the Diagnostic 
Codes in effect prior to these dates, 
that pertain to the Veteran's back 
disability, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the conditions for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected low back disability.  
The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report.  

(a) The examiner(s) should identify and 
express an opinion as to the severity of 
any orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the Veteran's back.  The 
examiner(s) should conduct all indicated 
tests and studies, to include X-rays and 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  

(b) In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected disability should be 
identified and described.  And any 
functional impairment of the extremities 
due to the disc disease should be 
identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  Following completion of all indicated 
development to the extent possible, the 
RO should readjudicate the claim for 
increase based on all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative with 
an appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


